                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                         :
JAKUB MADEJ                                              :
                                                         :        CIVIL ACTION NO.
                        PLAINTIFF                        :        3:20-cv-00133-JCH
                                                         :
v.                                                       :
                                                         :
YALE UNIVERSITY, MARVIN CHUN,                            :
MARK SCHENKER, PETER SALOVEY AND                         :        April 6, 2020
JESSIE ROYCE HILL                                        :
                                                         :
                        DEFENDANTS                       :
                                                         :

                       MOTION FOR EXTENSION OF TIME

        The defendants hereby move, pursuant to Local Civil Rule 7(b), for a 21-day extension of

time, up to and including April 27, 2020 to file a response to the plaintiff's complaint. This

extension is necessary because defense counsel needs the extra time to research the facts and

law necessary to frame a proper response to the complaint. Defendants’ counsel emailed the

plaintiff to determine if he has any objection to this Motion but has not yet heard back from the

plaintiff. This is the defendants’ first request for an extension of time.

                                                 THE DEFENDANTS, YALE UNIVERSITY,
                                                 MARVIN CHUN, MARK SCHENKER,
                                                 PETER SALOVEY and JESSIE ROYCE HILL

                                             By: Patrick M. Noonan (CT00189)
                                                PATRICK M. NOONAN – CT00189
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com
                                     CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                        _______________/s/________________
                                                               Patrick M. Noonan




                                                 2
